Exhibit 10.1

 

CONSULTING SERVICES AGREEMENT

 

This CONSULTING SERVICES AGREEMENT (the “Agreement”) is made and entered into as
of February 16, 2016 (the “Effective Date”), by and between:  WARREN
RESOURCES, INC., a Maryland corporation (the “Company”), whose address is 1331
17th Street, Suite 720, Denver, CO 80202; and Brian Gelman (the “Consultant”),
whose address is ### ######## ##### ##### #######, NJ #####.  The Company and
the Consultant may be referred to herein individually as a “Party” and
collectively as the “Parties”.

 

The Company wishes to retain the services of the Consultant, and Consultant has
agreed to provide the services to the Company, pursuant to the terms hereof:

 

NOW, THEREFORE, in consideration of the mutual premises and covenants herein
contained, the parties hereto agree as follows:

 

I.  SCOPE OF SERVICES.

 

The Company hereby retains the Consultant as an independent contractor to
facilitate transition of all accounting related functions as well as assist in
the completion of the Company’s annual 10-K Filing and annual audit.

 

Consultant shall report to the Chief Accounting Officer of the Company.
Consultant shall submit to the Company once a month a written, signed report of
the time spent performing Services in the previous month, itemizing in
reasonable detail the dates on which the Services were performed, the number of
hours spent on such dates and a brief description of the Services rendered.
Together with such report, Consultant shall provide the Company with an invoice
and receive payments as set forth under “Compensation, Taxes, Payments and Other
Matters” below.

 

The Consultant agrees to and shall competently and faithfully perform the duties
and responsibilities normally associated with an independent consultant, subject
to the general direction, oversight and instructions of the Company.  The
duties, responsibilities and obligations of the Consultant under this Agreement
are personal in nature and may not be transferred or assigned in any manner to
any other person or entity.

 

II.      TERM.

 

This Agreement will commence on the Effective Date, and will remain in full
force and effect for an initial term of one and a half months (1.5) months,
through March 31, 2016 (the “Initial Term”); provided that Consultant may
terminate the Agreement upon two (2) weeks advance written notice.

 

III.  INDEPENDENT CONTRACTOR RELATIONSHIP.

 

The Consultant shall perform the Services as an independent contractor and not
as an officer, agent, employee or representative of the Company.  The Consultant
is and shall be an independent contractor available for engagement by others,
and nothing in this Agreement shall commit or require the Consultant to work
exclusively for the Company, or to the exclusion of other clients or third
parties that may request work from or other services of the Consultant.  The
Consultant shall serve in an advisory capacity and shall have no right or power
to bind the Company to any contracts or agreements with third parties or
otherwise without specific written authority from the Company.

 

IV.  COMPENSATION, EXPENSES, TAXES, PAYMENTS AND OTHER MATTERS.

 

A.  Fees.  Consultant shall receive a fee of nine hundred thirty dollars and
seventy-seven cents ($930.77) per day (“Daily Fee”) for work performed.

 

B.  Out-of-Pocket Expenses.  The Company shall reimburse the Consultant for any
actual, reasonable, documented expenses for materials and travel incurred by the
Consultant for the benefit of, and pre-approved in writing by, the Company.  The
Consultant agrees to and shall keep and provide to the Company all receipts,
invoices

 

--------------------------------------------------------------------------------


 

and other appropriate records with respect to the reasonable, necessary and
actual expenses incurred in the course of providing the Services to the Company.

 

C.  Taxes and Administrative Expenses.  Except as set forth above, the
Consultant shall be solely responsible for its own general, administrative and
overhead costs, including but not limited to taxes, fees and other items.  The
Consultant shall be solely responsible for paying, and shall fully comply with,
all applicable laws, statutes, rules and regulations concerning workers’
compensation insurance; Social Security, Medicare and Medicaid taxes; private
and contractual fees, costs and commissions; federal, state and local income,
sales, use, excise and gross receipts taxes; hours of labor, wages, and working
conditions; and all other employer/employee related matters, including the
proper filing and payment of all applicable taxes.

 

D.  Invoices and Payments.  The Consultant shall submit to the Company an
invoice or statement, along with the time report required under “Scope of
Services” above, on a monthly basis, or more often as may be required by the
Company.  The Daily Fee will be payable bi-weekly in arrears.

 

V.  CONFIDENTIALITY.

 

The Consultant acknowledges and agrees that it is subject to the terms set forth
in the Confidentiality Agreement set forth in Exhibit A hereto.

 

VI.  NON-SOLICITATION.

 

During the term of this Agreement and for a period of one (1) year after
termination hereof, the Consultant shall not individually or through any third
person or business, either directly or indirectly, approach, solicit, entice or
induce any employees of the Company to leave their positions with the Company in
order to be employed or perform services for any third party.

 

VII.  NEW IDEAS AND CONCEPTS.

 

The Consultant agrees that the compensation provided for herein has been
established, in part, upon the Company’s expectation that the Consultant’s
Services and efforts will lead to and generate new ideas, research results, new
concepts and developments, and enhancements to the Company’s business and its
existing Confidential Information, and will increase the market position and
profitability of the Company (the “Work Product”). The Consultant specifically
acknowledges and agrees that all Work Product, as well as all property, concepts
and ideas owned or claimed by the Company and existing on or prior to the
Effective Date of this Agreement (“Pre-existing Company Information”), are and
shall be held as the sole property of the Company, and the Consultant acquires
no rights of any kind or type therein.

 

IX.  INDEMNITY.

 

A.            Consultant’s Indemnification.  The Consultant agrees to protect,
defend, indemnify and hold the Company and its customers and other contractors
and subcontractors, as well as their respective officers, directors, employees,
representatives and/or invitees (the “Company Group”), harmless from and against
all claims, demands, lawsuits, damages and causes of action of every kind and
character without limit and without regard to the cause or causes thereof or the
actual or alleged negligence or fault (whether active or passive) of any Party
or any third parties, including the sole, joint or concurrent negligence of any
member(s) of the Company Group under any theory of strict liability and/or
defect of premises (whether or not pre-existing under this Agreement), arising
in connection with or under this Agreement in favor of the Consultant and its
subcontractors and invitees, or their employees or representatives, on account
of bodily injury, death or damage to property.

 

B.            Company’s Indemnification.  The Company agrees to protect, defend,
indemnify and hold the Consultant and its subcontractors, as well as their
respective officers, directors, employees, representatives and/or invitees (the
“Consultant Group”), harmless from and against all claims, demands, lawsuits,
damages and causes of action of every kind and character without limit and
without regard to the cause or causes thereof or the actual or alleged
negligence or fault (whether active or passive) of any party or any third
parties, including the sole, joint or concurrent negligence of any member(s) of
the Consultant Group under any theory of strict liability and/or defect of

 

2

--------------------------------------------------------------------------------


 

premises (whether or not pre-existing under this Agreement), arising in
connection with or under this Agreement in favor of the Company and its
customers and other contractors, or their respective employees, representatives
or invitees, on account of bodily injury, death or damage to property.

 

X.  NOTICES.   All notices required or permitted to be given hereunder shall be
in writing and delivered to the Parties at the addresses set forth below.  Any
such notices shall be deemed effective upon receipt when hand-delivered,
telefaxed or delivered by courier or sent via registered United States mail with
postage thereon prepaid.  The Parties may designate a different or other address
from time to time in the same manner.

 

Consultant:

 

BRIAN GELMAN

Attention: Brian Gelman

### ######## ##### #####

#######, NJ #####

##########@#####.com

Phone: ###-###-####

Company:

 

WARREN RESOURCES, INC.

1331 17th Street, Suite 720

Denver, CO 80202

Attention: Chief Executive Officer

jawatt@warrenresources.com

Phone: (713) 960-5064

 

XII.  GENERAL PROVISIONS.

 

A.            Governing Law and Venue.  This Agreement shall be construed in
accordance with and governed by the laws of the State of New York, without
regard to any principles of conflicts of laws which would require the
application of the substantive laws of another jurisdiction.  In the event of a
dispute concerning the meaning or application of this Agreement, then this
Agreement shall be construed fairly and reasonably and neither more strongly for
nor against either Party.

 

B.            Entire Agreement.  This Agreement applies to all work and Services
performed or to be performed by the Consultant for the Company.  This Agreement
constitutes the entire understanding of the Parties, and there are no further or
other agreements or understandings, written or oral, in effect between the
Parties.  The making, execution and delivery of this Agreement by the Consultant
and the Company has been induced by no promises, representations, statements or
warranties other than those expressed herein.

 

C.            Representations and Warranties of the Parties.  Each Party
represents and warrants that it has the requisite authority to enter into this
Agreement and perform the terms, conditions and provisions hereof.  Each of the
undersigned signatories has the actual, express authority to execute this
Agreement on behalf of the Parties, and to bind the Parties to the terms hereof.

 

D.            Survival of Terms.  Notwithstanding the suspension or termination
of this Agreement, the Parties shall continue to be bound by the provisions of
this Agreement that require some action or forbearance after such termination,
including but not limited to those related to confidentiality, indemnity,
warranty and insurance.

 

E.            Modifications, Amendments and Waivers.  This Agreement may be
amended, modified or otherwise altered, or its provisions waived, only by an
amendment in writing signed by an authorized representative of each Party.  The
waiver of any requirement or provision in this Agreement on any particular
occasion or at any particular time shall not be deemed a waiver of such
requirement or provision, or serve as a precedent, on other occasions or at
other times.

 

F.            Enforceability of Agreement.  If any part or provision of this
Agreement is judicially or by arbitration declared invalid, then such
declaration shall not have the effect of invalidating or voiding the remainder
of this Agreement.  The Parties agree that the part or provision of this
Agreement held to be invalid, void or unenforceable shall be modified to the
extent necessary or required in order to make this Agreement enforceable; or if
necessary, this Agreement shall be deemed to be amended to delete the
unenforceable part or provision, and the remainder shall have the same force and
effect as if such part or provision had never been included.

 

G.            Headings.  The headings, captions and other subdivisions of this
Agreement have been inserted for convenience or reference only and shall not
limit or affect the legal construction of any provision hereof.

 

3

--------------------------------------------------------------------------------


 

H.            Further Assurances.  The Parties agree to and shall take any and
all actions and steps, and prepare, execute and acknowledge any and all
applicable instruments, documents and agreements, in order to fully effectuate
the intent of the Parties and this Agreement and otherwise comply with the
terms, conditions and provisions contained herein.

 

I.             Counterparts.  This Agreement may be executed in one or more or
multiple counterparts; each of which shall be considered an original instrument,
and all of which shall be considered one and the same original instrument and
agreement.  The Company is hereby authorized to assemble all separate
counterparts into one original document.

 

[Signature Page Follows]

 

4

--------------------------------------------------------------------------------


 

DATED, EXECUTED and EFFECTIVE as of the Effective Date set forth above.

 

 

CONSULTANT:

 

COMPANY:

 

 

 

BRIAN GELMAN

 

WARREN RESOURCES, INC.,

 

 

     a Maryland corporation

 

 

 

 

 

 

By:

/s/ Brian Gelman

 

By:

/s/ James A. Watt

 

Name: Brian Gelman

 

 

Name: James A. Watt

 

 

 

 

Title: President and CEO

 

5

--------------------------------------------------------------------------------